oOo Om SN DMD HO FR WH NHN =

GO Ww NH NM BR BR RO ROD DD RO ORD Om ek kk UK
-~ Oo f OD ~~ DD OM BP WwW HY |= OO Oo Dna DO BR WHO BS = |

Case 1:19-cr-02032-SMJ ECF No. 94 _ filed 09/10/19 PagelD.277 Page lof5

RICHARD A. SMITH, WSBA 15127
SMITH LAW FIRM

314 No. Second Street

Yakima, WA 98901

Telephone: 509-457-5108

Attorney for Defendant
Donovan Cloud

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON
(Honorable Salvador Mendoza, Jr.)

UNITED STATES OF AMERICA, —?

Plaintiff NO. 1:19-CR-02032-SMJ-2
o

~ ) MOTION FOR PRODUCTION OF
} 404(b) EVIDENCE

DONOVAN CLOUD, )

Defendant ) DATE: October 8, 2019

TIME: 8:30 a.m.

)

 

 

 

TO: Cierk of U.S. District Court, Eastern District of Washington
TO: Thomas J. Hanlon,Assistant United States Attorney

COMES NOW defendant, DONOVAN CLOUD, by and through his attorney
of record, RICHARD A. SMITH, of Smith Law Firm, and respectfully moves the

court for an Order requiring the Government to produce and designate the following:

MOTION FOR PRODUCTION OF 404(b} SMITH LAW FIRM
EVIDENCE - Page 1 314 North Second Street
Yakima, WA 98901
(509) 457-5108
Oo Om NY OD Oo BF WW HB =

WO won MM BM BR Re RO RD BRD ORD BR me me kk
=~ oO fo @ NN OD OF FB Oo HY FF OF G&G OB IN DA fF WH NY | G&G

 

 

Case 1:19-cr-02032-SMJ ECF No. 94 _ filed 09/10/19 PagelD.278 Page 2of5

1. All FRE 404(b) evidence which it intends to offer at trial against
DONOVAN CLOUD.
This motion is made based upon the Memorandum of Points and Authorities

submitted herewith.

DATED this 10th day of September, 2019.
Presented by:

/s/ Richard A. Smith

RICHARD A. SMITH, WSBA 15127
Attorney for Defendant Donovan Cloud
314 North Second Street

Yakima, WA 98901

rasmith(@house3 14.com
smithone@house3 14.com

Phone: (509) 457-5108

Fax: (509) 452-460]

 

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
MOTION TO PRODUCE 404(b) EVIDENCE

LEGAL ARGUMENT

Rule 404(b) of the Federal Rules of Evidence provides that:

"Evidence of other crimes, wrongs, or acts are not admissible to prove
the character of a person in order to show he acted in conformity
therewith. It may, however, be admissible for other purposes, such as
proof of motive, opportunity, intent, preparation, plan...,.provided that
upon request by the accused, the prosecution in a criminal case shall
provide reasonable notice in advance of trial, or during trial if the court
excuses pre-trial notice in good cause showing, of the general nature of

any such evidence it intends to introduce.”

MOTION FOR PRODUCTION OF 404(b) SMITH LAW FIRM
EVIDENCE - Page 2 314 North Second Street
Yakima, WA 98901
(509) 457-5108
oO a nN FF oO F&F WwW HN =

Oo Ww NM DM NM NR BR KR NR BR OR ORDO a
- CO Oo ON MD OF Rk WH NHN Be Oo 8 OD SN Oo oe fF WwW PS A

 

 

Case 1:19-cr-02032-SMJ ECF No. 94 _ filed 09/10/19 PagelD.279 Page 3of5

To admit evidence under FRE 404(b), the Government must demonstrate:

(1) Proof of the prior criminal acts sufficient to allow
the jury to conclude that the act occurred and that
the Defendant was the actor;

(2) The prior act was not remote in time relative to
the current charge.

(3) Similarity between the incident charged and the
prior act;

(4) The prior act is introduced to prove an element of
The current charge. United States v. Jimanez, 967
F.2d 1321, 1326 (9th Cir. 1992). Furthermore,
the evidence must not be more prejudicial than
probative under FRE 403 United States v.
Bailleaux, 685 F.2d 1105, 1110 (9th Cir. 1982).
These issues should be litigated in advance of
trial as to avoid surprise or delay.

The Defendant requests that the Government provide counsel with notice of the
intent to use Rule 404(b) evidence and to provide the nature of that evidence with
sufficient particularity to provide counsel the opportunity to investigate and prepare to

defend against it. The Defendant's request is particularly described as follows:

1, Any evidence the Government intends to introduce against
the accused regarding prior or subsequent criminal conduct
and/or "bad acts";

2. Any evidence the Government intends to introduce against
the Defendant pursuant to rule 404(b);

MOTION FOR PRODUCTION OF 404(b) SMITH LAW FIRM
EVIDENCE - Page 3 314 North Second Street

Yakima, WA 98901
(509) 457-5108
oO oa NH OD O&O BP WO HB

wo Ww NH NHN BH NH NMS HB HM NHR NR ROE SB SK RO
- OOlUCDllCUMOTD SOD ODN CO a SO a ON Ue CU

 

 

Case 1:19-cr-02032-SMJ ECF No. 94 _ filed 09/10/19 PagelD.280 Page 4of5

Any evidence the Government intends to introduce against
any party charged in the indictment prior to or subsequent
criminal conduct and/or “bad acts” which is not charged in
the indictment and not alleged as part of any charge in the
indictment;

Any evidence the Government intends to introduce against
any party charged herein pursuant to Rule 404(b);,

Any evidence the Government intends to introduce
concerning co-conspirators or alleged accomplices (whether
charged or uncharged) regarding prior or subsequent
criminal conduct and/or “bad acts” which is not charged or
alleged in the indictment; and

Any evidence the Government intends to introduce
concerning a co-conspirator or alleged accomplice pursuant
to Rule 404(b) of the FRE.

DATED this 10th day of September, 2019.

Presented by:

/s/ Richard A. Smith

RICHARD A. SMITH, WSBA 15127
Attorney for Defendant Donovan Cloud
314 North Second Street

Yakima, WA 98901

rasmith@house3 14.com
smithone@house3 14.com

Phone: (509) 457-5108

Fax: (509) 452-4601

MOTION FOR PRODUCTION OF 404(b) SMITH LAW FIRM
EVIDENCE - Page 4

314 North Second Street
Yakima, WA 98901
(509) 457-5108
oOo 08 Oo “4 & GH FR WY MB =

oo © MN BRD BD BRD OKO ORD OBR ORR OB me mm kk
->~ Oo © OD NN DB om F&F WH HS |= OO oO DB HN DW AH BR WH BH =

 

 

Case 1:19-cr-02032-SMJ ECF No. 94 _ filed 09/10/19 PagelD.281 Page5of5

CERTIFICATE OF SERVICE

I hereby certify under penalty of perjury of the laws of the State of Washington
that on September 10, 2019, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF System which will send notification of such filing to the
following:

Thomas J. Hanlon, Assistant United States Attorney.

/s/ Lugene M. Borba
LUGENE M. BORBA
Legal Assistant, Smith Law Firm

MOTION FOR PRODUCTION OF 404(b) SMITH LAW FIRM
EVIDENCE - Page 5 314 North Second Street
Yakima, WA 98901
(509) 457-5108
